Order entered August 7, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00968-CV
                                   No. 05-14-00969-CV
                                   No. 05-14-00970-CV
                                   No. 05-14-00971-CV
                                   No. 05-14-00972-CV

                        IN RE WILLIE OTIS HARRIS, Relator
               Original Proceeding from the 304th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause No. F91-45092; F91-45093; F91-45123; F91-70666; F91-70667

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE